ORDER
The Disciplinary Review Board on September 8, 1997, having filed with the Court its decision concluding that SHIRLEY WATERS-CATO of ORANGE, who was admitted to the bar of this State in 1977, and who was suspended from practice in 1995 for two separate terms of suspension and who remains suspended at this time, should be suspended from the practice of law for a further period of three years for violating RPC 1.1(a) (gross neglect); RPC 1.1(b) (pattern of neglect); RPC 1.8 (lack of diligence); RPC 1.4(a) (failure to keep client reasonably informed); RPC 1.16(d) (failure to return file to client on termination of representation); and RPC 8.1(b) (failure to cooperate with ethics investigation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete the Skills and Methods Course offered by the Institute for Continuing Legal Education and to practice under supervision for a period of two years after reinstatement to practice;
And good cause appearing;
It is ORDERED that SHIRLEY WATERS-CATO is hereby suspended from the practice of law for a period of three years, effective immediately, and until further Order of the Court; and it is further
ORDERED that the conditions contained in the Court’s Orders of April 4, 1995, and October 20, 1995, remain in effect and are made a part of this Order; and it is further
ORDERED that on reinstatement to the practice of law, respondent shall demonstrate that she has successfully completed *493the Skills and Methods Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that on reinstatement, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.